Title: From James Madison to Henry Dearborn, 4 March 1815
From: Madison, James
To: Dearborn, Henry


                    
                        
                            Dear Sir
                        
                        Washington Mar. 4. 1815
                    
                    Being desirous of obtaining for the Department of War, services which I thought you could render with peculiar advantage, & hoping that for a time at least you might consent to step into that Dept. I took the liberty, without a previous communication, for which there was not time, to nominate you as successor to Mr. Monroe who was called back to the Dept. of State. I had not a doubt from all the calculations I could make, that the Senate wd. readily concur in my views, and if a doubt had arisen, it would have been banished by the confidence of the best informed & best disposed with whom I conferred, that the nomination would be welcomed where it was to be decided on. Contrary to these confident expectations, an opposition was disclosed in an extent which determined me to withdraw the nomination. But before the message arrived, the Senate very unexpectedly had taken up the subject and proceeded to a decision. They promply [sic] however relaxed so far as to erase the proceeding from their Journal, and in that mode to give effect to the withdrawal.
                    I have thought this explanation due both to me & to yourself. I sincerely & deeply regret the occasion for it. But to whatever blame I may have subjected myself, I trust you will see in the course taken by me, a proof of the high value I place on your public, and of the esteem I feel for your personal character. Permit me to add that I have been not a little consoled for the occurrence to which I have been accessary [sic], by the diffusive expression to wch. it has led, of sentiments such as your best friends have heard with most pleasure. Accept assurances of my great respect & sincere regard
                    
                        
                            James Madison
                        
                    
                